       Case 2:20-cv-01532-DJH Document 78 Filed 08/05/21 Page 1 of 4




 1   Peter Strojnik,
     7847 N. Central Avenue
 2   Phoenix, Arizona 85020
 3   Telephone: (602) 524-6602
     ps@strojnik.com
 4
 5                      IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
 6
                                                       Case No: 2:20-CV-01532-DJH
 7
 8   Peter Strojnik,                                   PLAINTIFF’S RESPONSE TO OSC
                                                                    [77]
 9                                        Plaintiff,
                           vs.                                          and
10
11   (1)   Driftwood Hospitality Management,            A DEMAND FOR OPEN LETTER
     LLC; (2) United Hotels and Resorts, LLC;                 OF APOLOGY
12   (3) CGD Tempe LP,
13
                                        Defendants.
14
15                                       INTRODUCTION
16          Strojnik filed three separate Americans with Disabilities Act cases in the
17   Maricopa County Superior Court (“MCSC”). MCSC had previously considered, and

18   rejected, motions to dismiss and motions to declare Strojnik a vexatious litigant in

19   legally indistinguishable cases.
            Defendants in each MCSC case removed the action to the District Court. Each
20
     Defendant subsequently filed a Motion to Dismiss for lack of subject matter jurisdiction
21
     and to declare Strojnik a vexatious litigant. The motions were granted by the District
22
     Court Judge Humetewa, Strojnik’s removed actions were dismissed with prejudice and
23
     without leave to amend, and Strojnik was declared a vexatious litigant. Judge Humetewa
24
     also issued an order that in any other case filed in the MCSC and removed to the District
25
     Court, Strojnik would have to post a $10,000.00 bond.
26          District Court subsequently granted to two of the three Appellee’s attorney’s fees
27   totaling excess of $70,000.00 and encouraged the third to also file for fees.
28          Strojnik appealed.
       Case 2:20-cv-01532-DJH Document 78 Filed 08/05/21 Page 2 of 4




 1                                     RESPONSE TO OSC
 2          Strojnik has unsuccessfully searched his memory to determine what actions on his
 3   part would merit sanctions. The cases were filed in the MCSC, so District Court is

 4   without jurisdiction to impose sanctions for that. The case was conducted properly and

 5   according to procedural law. So there can be no sanctions for that. The only issue that
     comes to mind is Strojnik’s critique of Judge Humetewa’s defamatory and disparaging
 6
     references to Strojnik as “limp”, as in walking, and “lousy”, as in infested with lice. See
 7
     docket at 54 at pp. 2-3.
 8
            Lastly, Judge Humetawa should refrain from referring to Strojnik as “limp”
 9          and “lousy”. See [49] at 17:21-22. Judge Humetawa’s innuendo that Strojnik
            is “limp” versus “hard”, her mocking of Strojnik’s disability for walking with
10
            a “limp”, and her opinion of Strojnik’s “hygiene”, are utterly irrelevant to the
11          issues, to the parties, and to the District Court. Such ad hominem insults
            against a party cheapen the honor of the district court and diminish public
12          confidence in the judiciary.
13
            Cannon 3 provides: in relevant part:
14
15          Canon 3: A Judge Should Perform the Duties of the Office Fairly,
            Impartially and Diligently
16
            The duties of judicial office take precedence over all other activities. The
17          judge should perform those duties with respect for others, and should
18          not engage in behavior that is harassing, abusive, prejudiced, or biased.

19          The judge should adhere to the following standards:
20          (A) Adjudicative Responsibilities.
21          (1) A judge should be faithful to, and maintain professional competence in,
22          the law and should not be swayed by partisan interests, public clamor, or
            fear of criticism.
23
                                                     ***
24
25          (3) A judge should be patient, dignified, respectful, and courteous to
            litigants… (Emphasis supplied)
26
            As Strojnik noted in Strojnik v. Forest Villas, LLC , 3:20-cv-08328-PCT-DWL at
27
     docket #20,
28


                                                 2
         Case 2:20-cv-01532-DJH Document 78 Filed 08/05/21 Page 3 of 4




 1
 2            [Strojnik] has been designated a “Limp and Lousy Mole” by Arizona district
              court’s Judges Humetewa and Lanza. District court’s innuendo that Strojnik
 3            is “limp” versus “hard”, the mocking of Strojnik’s disability for walking with
 4            a “limp”, the district court’s opinion on Strojnik’s “hygiene”, and Judge
              Lanza’s reference to Plaintiff as a “rodent” 1, is more suitable to a pre-
 5            pubescent girl’s posting on Facebook than a somber analysis of a civil rights
              claim.
 6
 7            But at least Judge Lanza issued an explanation for referring to Strojnik as a “mole”

 8   which Strojnik accepted as an apology.

 9            Not so Judge Humetewa.
              Judge Humetewa’s mocking statements that Strojnik is “limp” and “lousy” are not
10
     respectful. They are harassing and abusive and swayed by public clamor. As the Court
11
     will recall, Judge Humetewa flat out refused to follow her own prior rulings in order to
12
     get to the desired result demanded by the public clamor.
13
              Canon 1: A Judge Should Uphold the Integrity and Independence of the
14                    Judiciary
15
              An independent and honorable judiciary is indispensable to justice in our
16            society. A judge should maintain and enforce high standards of conduct and
              should personally observe those standards, so that the integrity and
17            independence of the judiciary may be preserved. The provisions of this Code
18            should be construed and applied to further that objective.

19
              Judge Humetewa’s adoption of the political method of debate2 in her dispositive
20
     ruling is in troublesome conflict with Cannon 1. This is highly unfortunate and will lead,
21   and has led, to a lessening of the honor and integrity of the judiciary.
22            The permission, adoption and the use of political method of conflict resolution, and
23   the District Court’s adoption of it, invariably leads to extraordinary loss of all respect for
24   the courts. Consider, for example, the current rent moratorium extension in violation of
25
26
     1
27       Mole is actually not a rodent. It is an insectivore.
     2
28     Political debate has been reduced to name calling and simply proves a speaker’s lack of
     a valid counterpoint. The District Court should not debase itself to it.

                                                  3
       Case 2:20-cv-01532-DJH Document 78 Filed 08/05/21 Page 4 of 4




 1   the Supreme Court decision. Even the decisions of the United States Supreme Court are
 2   no longer respected by the political class.
 3          So, instead of asking Strojnik to show cause for some unperceived, unknown and

 4   absent transgression, Strojnik demands that Judge Humetawa issue an open letter of

 5   apology for her defamatory statements, and file it in the docket.
            RESPECTFULLY SUBMITTED THIS 5th day of August, 2021.
 6
 7                                                 PETER STROJNIK

 8
 9                                                 Plaintiff
10
     ECF filed.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               4
